IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                December 21, 2009
                               No. 08-51325
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

AKIL MOUSSA ELREDA JAAFAR,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:08-CR-1483


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges
PER CURIAM:*
      Akil Moussa Elreda Jaafar appeals the 60-month sentence imposed
following his guilty plea conviction for money laundering and trafficking in
counterfeit goods. Jaafar avers that the factual basis on the money laundering
counts was insufficient to support his plea because there was no evidence that
his transportation of the proceeds was designed to conceal or disguise the
nature, location, source, ownership, or control of the proceeds of an unlawful



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                         No. 08-51325

activity as required under 18 U.S.C. § 1956(a)(1)(B)(i);1 that is, that there was
insufficient “proof that the purpose—not merely the effect—of the transportation
was to conceal or disguise” the nature, location, source, ownership, or control of
the proceeds.2 Because this issue is raised for the first time on appeal, review
is for plain error.3
      Considering the record as a whole, there was a sufficient factual basis for
the district court to conclude that Jaafar believed that the transportation of the
purported drug proceeds to Mexico was for the purpose of concealing the source,
nature, and ownership of the funds.4 The record reflects that the district court
ascertained that Jaafar committed the conduct charged in the indictment.
Specifically, counts one and two of the indictment alleged that Jaffar knowingly
and intentionally transported and attempted to transport monetary instruments
represented by a law enforcement officer to be the proceeds of an unlawful
activity from a place in the United States to a place outside the United States.
The indictment further alleged Jaafar’s belief that the monetary instruments
involved in the transportation represented the proceeds of some form of unlawful
activity and that such transportation was designed, in whole or in part, to
conceal and disguise the nature, location, source, ownership, and control of the
proceeds of a specified unlawful activity.
      At Jaafar’s guilty plea hearing, the district court specifically advised
Jaafar of the elements that the Government was required to prove with regard
to the money laundering counts, including, in relevant part, that the transaction
was designed, in whole or in part, to conceal or disguise the nature, the location,
the source, the ownership or control of the proceeds. Jaafar stated that he


      1
          See United States v. Griffin, 324 F.3d 330, 351 (5th Cir. 2003).
      2
          See Cuellar v. United States, 128 S. Ct. 1994, 2005 (2008).
      3
          See United States v. Castro-Trevino, 464 F.3d 536, 541 (5th Cir. 2006).
      4
          See United States v. Dyer, 136 F.3d 417, 425 n.13 (5th Cir. 1998).

                                                2
                                        No. 08-51325

understood the elements of the offense to which he was pleading guilty. At the
time of his guilty plea, Jaafar expressly advised the district court that, except for
certain corrections made by his attorney, which are not relevant here, he agreed
with the factual basis as recited by the prosecutor. His sworn assertions in open
court are afforded great weight.5
      Moreover, transcripts of recorded conversations between Jaafar and an
informant provided additional evidence that the methods of money laundering
suggested by Jaafar during the conversations involved methods that are meant
to conceal the nature, location, source, ownership, or control of the funds.
Accordingly, Jaafar has not established that the district court plainly erred by
accepting his guilty plea to the money laundering counts.6
      AFFIRMED.




      5
          See United States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998).
      6
          See Castro-Trevino, 464 F.3d at 541.

                                                 3